Citation Nr: 1436742	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  09-11 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial higher evaluation for low back strain with degenerative arthritis, currently evaluated as 10 percent disabling prior to December 2, 2013, and 20 percent disabling thereafter. 


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from March to July 1999; January to April 2002; October 2004 to November 2005; October 2009 to September 2010; and October 2010 to September 2011.  

This matter initially came before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which granted service connection for low back strain, and assigned a 10 percent disability rating, effective July 27, 2007.  A December 2013 rating decision granted an increased rating to 20 percent, effective December 2013. See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a claim remains in controversy where less than the maximum available benefits are awarded).  During the course of this appeal, the Veteran served on several periods of active; accordingly, his back evaluations were discontinued from October 15, 2009, to September 24, 2010, and from October 14, 2010, to September 23, 2011, based on his return to active duty.  A disability rating of 10 percent resumed from September 24, 2011. 

This matter was previously before the Board in February 2011, September 2011, and April 2011, at which times it was remanded for further development.  

In March 2012, the Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  In June 2014, the Veteran again testified at a videoconference hearing before a different VLJ.  Transcripts of the hearings are contained in the record.  During the June 2014 hearing, the Veteran was informed that his case would be addressed by a panel of no less than three judges as a result of his having had two different Board hearings.  He was advised of his right to have a third hearing before the third member of the panel of judges who will decide his case.  The transcript shows that he waived that right. See Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).

At the June 2014 hearing, the record was held open for 30 days in order to enable the Veteran to obtain further evidence in connection with this claim.  During that period, he submitted additional VA treatment records with a waiver of RO consideration, which were associated with his claims file.  As the Veteran waived initial RO consideration, the Board may properly consider such newly received evidence. 38 C.F.R. § 20.1304 (2013).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this file have been reviewed and considered as part of this appeal. 


FINDINGS OF FACT

1. Prior to June 4, 2009, the Veteran's low back strain with degenerative arthritis was productive of pain, spasms not resulting in abnormal gait or spinal contour, limitation of motion to 80 degrees of forward flexion, and no incapacitating episodes due to intervertebral disc syndrome.

2. From June 4, 2009, the Veteran's low back strain with degenerative arthritis has been productive of the functional equivalent of motion limited to 60 degrees of forward flexion and no incapacitating episodes due to intervertebral disc syndrome.



CONCLUSIONS OF LAW

1. The criteria for an initial evaluation in excess of 10 percent for low back strain with degenerative arthritis prior to June 4, 2009, have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2013).

2. The criteria for an initial 20 percent evaluation, and no higher, for low back strain with degenerative arthritis from June 4, 2009, have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The Board notes at the outset that, in accordance with the VCAA,VA has an obligation to notify claimants as to what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The current appeal for an increased rating is a downstream issue from the December 2007 RO rating decision that initially established service connection for low back strain.  The Court held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thus, to the extent that there is any defect in, or non-compliance with the statutorily prescribed VCAA notice requirements with respect to the claims for higher initial evaluations for the orthopedic and psychiatric disabilities now at issue, these deficits are deemed to be non-prejudicial to these specific claims.

Next, VA has a duty to assist a Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 (2013); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  

In this case, a September 2013 VA memorandum of record indicates that service treatment records (STRs) for periods of active duty service in 2009, 2010, and 2011 are unavailable for review. See September 2013 Formal Finding.  The Veteran was notified of their unavailability in an August 2013 letter; he was also informed that he could submit other documents in substitution of his service treatment records, such as "buddy" statements, or employment physical examinations.  He did not submit any additional information in response.  Otherwise, with respect to this increased rating issue presently on appeal, all pertinent STRs, post-service clinical records from VA, and private treatment sources have been obtained and associated with the claims file.

The Veteran was afforded VA examinations referable to the back disability at issue in September 2007, June 2009, September 2011, and December 2013.  During these examinations, the examiners conducted physical evaluations of the Veteran, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions regarding the Veteran's condition based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4) (2013); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

The Board finds that all necessary development has been accomplished.  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record, including testimony provided at March 2012 and June 2014 Board hearings before the undersigned.  The Board has carefully considered such statements and concludes that no available outstanding evidence has been identified.  The Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Increased Ratings - General Statutes, Regulations and Precedent Cases

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

If there have been changes in the severity of the disability, the Board will need to "stage" the rating to compensate the Veteran for this, irrespective of whether the rating for the disability is an established rating versus initial rating. Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2013), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2013). 

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, this doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3. 

Applicable Rating Criteria - Higher Evaluations for Low Back Strain With Degenerative Arthritis 

The Veteran contends that his low back disability is more severe than currently rated.  The RO has evaluated the disability under Diagnostic Code 5237 (for low back strain) as initially 10 percent disabling from July 27, 2007, to December 1, 2013, and 20 percent disabling from December 2, 2013, to the present and under Diagnostic Code 5003-5237, based upon a showing of degenerative joint disease of the lumbar spine. 

Under VA's Rating Schedule, degenerative joint disease (DJD, i.e., arthritis), if due to trauma and substantiated by X-ray findings, is rated as degenerative arthritis under DC 5003. See 38 C.F.R. § 4.71a, DC 5010.

DC 5003, in turn, provides that degenerative arthritis (hypertrophic or osteoarthritis) will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.

DCs 5235-5242, the General Rating Formula for Diseases and Injuries of the Spine, dictate what rating will be assigned for limitation of motion of the low back, i.e., the thoracolumbar (thoracic and lumbar) segment of the spine.  

A 10 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal contour; or vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A higher 40 percent rating requires forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 38 C.F.R. § 4.71a, DCs 5235-5242.

Note (1) in these DCs indicates to evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate DC.

Note (2) in these DCs (see also 38 C.F.R. § 4.71a, Plate V) indicates that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. 

The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

The degenerative joint disease component of the Veteran's low back disability, i.e., the intervertebral disc syndrome (IVDS) is evaluated (preoperatively or postoperatively) under DC 5243 either based on the total duration of incapacitating episodes over the past 12 months or by combining under § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  A 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months.  A 40 percent rating requires incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  And finally, a 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

Note (1) to DC 5243 defines an incapacitating episode as a period of acute signs and symptoms due to IVDS requiring bed rest prescribed by a physician and treatment by a physician.

Factual Background

Again, the RO granted service connection for low back strain in December 2007, and assigned an initial 10 percent rating, effective July 27, 2007.  The Veteran submitted a timely notice of disagreement as to the rating assigned and the current appeal ensued.  During the course of the appeal, the RO increased the rating for the low back (now with arthritis) to 20 percent, effective December 2, 2013. But see AB, supra. 

The record contains the following pertinent medical and lay evidence: VA examinations conducted in September 2007, June 2009, September 2011, and December 2013; an April 2012 VA examination note/addendum; Board hearing testimony from March 2012 and June 2014 hearings; VA treatment records dated from 2006 to 2014; a March 2009 lay statement from Veteran's girlfriend, A.R.; private treatment records dated in 2006, 2007, and 2008; and service treatment records (to include National Guard records) for periods of service from 2004 to 2007 (note: a September 2013 Formal Finding indicated that service treatment records from periods of service in October 2009 to September 2010, and from October 2010 to September 2011 were unavailable for review). 

National Guard examinations dated in June 2006 and March 2007 reflect complaints of low back pain and paraspinous muscle tightening with full range of motion.  

An April 2007 VA physical therapy treatment note reflects complaints of chronic low back pain and stiffness since returning from Iraq.  The Veteran stated that NSAIDS and Flexeril provided him with no relief.  Objectively, gait and posture were normal; range of motion was within normal limits, with complaints of pain at the end ranges of flexion and extension; and muscle strength was 5/5.  He was issued a TENS unit. 

The September 2007 VA examination report reflects complaints of progressive back problems, with flare-ups (twice a week, lasting up to an hour) that worsen when walking.  The Veteran endorsed worsening pain and tightness during flare-ups and stiffness in the mornings.  He stated that he has used NSAIDs, muscle relaxers, TENS unit, heat/ultrasounds, chiropractic treatment, and acupuncture therapy, all without relief.  He also reported radiating back pain to his buttocks.   

Physical examination revealed normal posture, gait, position of the head, curvature of the spine, symmetry and rhythm of spinal motion.  The lumbar area was tender with palpable spasms.  Range of motion findings were as follows: forward flexion was to 80 degrees; extension to 20 degrees; left lateral flexion was to 30 degrees; right lateral flexion was to 30 degrees; left lateral rotation was to 30 degrees; and right lateral rotation was to 30 degrees.  Pain was present, but range of motion was the same with repetition.  The examiner noted that range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use or during flare-ups.  

Neurological examination was normal.  X-rays of the lumbar spine were normal.  The pertinent diagnosis was chronic muscular strain and low back strain, with "some functional limitations with daily symptoms that have not responded to therapy."  

VA treatment records dated throughout 2008 and 2009 reflect ongoing complaints of low back pain, nearly constant spasms, and tightness.  A February 2008 Rehabilitation note showed complaints of chronic low back pain, unresponsive to prescription medication.  An April 2008 Rheumatology note reflected that the Veteran was unable to get any relief from acupuncture therapy; the diagnostic impression was history of low back pain without any significant pathology noted on MRI or plain films.  He was given 500 units of a Myobloc injection.  A January 2009 VA treatment note indicated active flexion to 90 degrees, extension to 25 degrees, left lateral bending to 15 degrees, right lateral bending to 15 degrees; left lateral rotation to 30 degrees, and right lateral rotation to 30 degrees.  Gait, balance, and strength were normal.  There were no findings of neuropathic dysfunction.  MRI of the lumbar spine was also within normal limits.  Subjectively, the Veteran reported that his pain was a 5 or 6 out of 10 on the pain scale.  He stated that he was currently employed full-time as probation officer, in addition to serving as a reservist in the National Guard.  He endorsed worsening pain first thing in the morning and aggravation with weight on back, walking, and running.  He reported undergoing previous trials of PT, acupuncture, chiropractic therapy, massage/heat therapy, and a TENS unit.   

A March 2009 VA neurology note indicated that the Veteran often woke up with "very bad spasms and stiffness."  On the prior examination, he was found to have tender muscles; botulinum toxin injections were discussed.  Another March 2009 VA neurology noted reflected complaints of "nearly constant spasms and tightness of muscles in the lumbar spine and lower thoracic regions."  He was given 5000 units of Myobloc in each muscle with no noted benefit. 

Private treatment records dated in 2008 show that the Veteran underwent massage therapy for treatment of his low back; these records show ongoing complaints of pain and objective evidence of spasms, tenderness, and difficulty bending to the side.  The Veteran's final massage therapy treatment note indicated that "definite progress was made."  

The Veteran's girlfriend, A.R., submitted a letter in March 2009.  She stated that she often massaged his back to alleviate his back pain/tightness; that the Veteran had to take muscle relaxers to help him sleep due to pain; that the back pain interfered with his daily activities/hobbies; and that the severity of his back pain was getting worse. 

The Veteran underwent another VA spine examination in June 2009 and reported no relief from previous PT, acupuncture, chiropractic therapy, cortisone shots, Botox, or massage therapy.  He endorsed tight back muscles.  He stated that he was very active, going to the gym 2 to 3 times per week.  He stated that he experienced pain on a daily basis, stiffness, weakness, and less range of motion.  He reported that he was unable to do work around the house, but denied having any problems with his employment.  He stated that he currently takes Flexeril with relief, as well as ice/heat therapy with some relief.  The Veteran endorsed daily flare-ups at the end of the day which require rest.

Objectively, the Veteran's posture and gait were normal.  Position of the head, curvature of the spine, and spinal motion were all normal as well.  There was spinal tenderness in the area of L1.  Range of motion findings were as follows: flexion to 70 degrees (pain at 60 to 70 degrees); extension to 20 degrees (pain at 10 to 20 degrees); left lateral flexion to 30 degrees (pain at 30 degrees); right lateral flexion to 30 degrees (pain at 30 degrees); left lateral rotation to 30 degrees (pain at 30 degrees); and right lateral rotation to 30 degrees (pain at 30 degrees).  With respect to DeLuca, the joint (i.e., the lumbar spine) was painful on motion, but the range of motion or joint function was not additionally limited by pain, fatigue, weakness, incoordination, or lack of endurance following repetitive use.  There was no estimated additional decrease in range of motion during flare-ups.  

Neurological examination was normal.  The diagnosis was myofascial pain syndrome, with moderate functional impairment as a result of subjective complaints.  

The Veteran underwent another VA spine examination in September 2011.  At that time, he stated that he had no relief from NSAIDs or Flexeril, and only partial relief from chiropractic treatment.  He endorsed daily pain and muscle spasms, but with no radiation to the buttocks or legs.  He also denied numbness, tingling, or burning.  He reported that he was still able to do things, but with discomfort.  He remained active, going to the gym several times per week.  He denied any problems at work.  He reported that massages helped a lot with his pain. 

Range of motion findings were as follows: flexion to 70 degrees (pain at 60 degrees); extension to 25 degrees (pain at 20 degrees); and right and left lateral flexion and right and left lateral rotation were all limited to 25 degrees (with pain at 20 degrees).  There was no change in range of motion/additional limitation in range of motion with repetitive use testing.  Functional impairment/loss was noted as less movement than normal, and pain on movement.  

There was no localized tenderness or pain to palpation.  There was no guarding or muscle spasm.  Muscle strength, reflex examination, and sensory examination were all normal.  No neurological deficits, including neuropathy or radiculopathy, were found or otherwise noted.  The examiner expressly noted that the Veteran did not have IVDS. Arthritis was not documented.  He did not use any assistive devices.  The assessment was low back pain and myofascial pain syndrome. 

A December 2011 VA neurology consult note reflects that the Veteran presented for re-establishment of care after being in Uruguay for the past 2 years.  He reported worsening back pain and no relief from medications (e.g., bacoflen, flexeril, robaxin, TENS, acupuncture, and Myobloc).  

The Veteran testified at a Board hearing in March 2012.  He stated that his back pain was constant and aggravated by everyday activities.  He reported that the massage therapy provided some relief, but he was still unable to engage in certain activities, such as skiing and house work due to pain.  Additionally, he testified that the back pain interfered with his sleep, and that his back tightened up at night.  He reported that he recently had to take a lot of time off from work in order to attend chiropractor appointments.  He also stated that he took "personal time" off from work due to back pain "a couple times a week...4 to 5 hours."

In April 2012, a VA examiner reviewed the Veteran's claims file and interviewed the Veteran (via telephone), and determined that such did "not document that the Veteran's low back disability has increased since the September 20111 VA lumbar spine examination."  Rather, the Veteran was currently undergoing different treatment methods to obtain better pain control. 

VA treatment records dated from 2011 to 2013 (contained the Veteran's Virtual VA claims file) reflect ongoing complaints of low back pain and lumbar spasms.  For example, in August 2012 the Veteran presented with complaints of chronic low back pain and mixed results with Botox injections.  Significant limitations, such as decreased forward flexion at the hip, torso rotation, and moderate weight bearing, were noted. 

In December 2012, the Veteran endorsed constant back pain, localized to the L2-L4 paraspinal area with qualities described as "dull to sharp."  He noted that the pain improved with massage and forward flexion and exacerbated with extension and lateral bending.  There were no referred or radicular features and he denied weakness, numbness, paresthesia, bowel or bladder dysfunction.  The treatment not further noted that the Veteran underwent multiple medical trials without significant or sustained benefit, as well as PT, TENS, chiropractic, acupuncture, and Botox.  The Veteran reported that the pain woke him up during the night up to 5 times per night.  Objectively, there was mild kyphosis and tenderness to palpation in the lumbosacral area.  (Emphasis added).  Lumbar range of motion was full in forward flexion.  The assessment was persistent low back pain despite PT, TENS, chiropractic therapy, acupuncture, and Botox.  Clinical symptoms and lack of structural defects pointed to myofascial pain syndrome.  The treatment note indicated that the Veteran was "extremely frustrated that he has had this pain for 7 years, would like to be rid of it." Biofeedback was advised. 

The Veteran underwent another VA spine examination in December 2013.  The examiner noted that the Veteran was previously examined in 2011, at which time MRI and nerve studies were normal.  The Veteran continued to complain of muscle tightness and spasms that wake him up at night.  He was currently employed as a probation officer.  He continued to go to the gym and work out.  He did not call in sick due to back problems but tolerated the spasms while working.  He had difficulty running.  

With respect to flare-ups, the Veteran stated that he is unable to run and has to use "biofreeze" during such times.  He also used a handheld massager.  

Range of motion findings were as follows: flexion to 70 degrees (pain at 60 degrees); extension to 20 degrees (pain at 20 degrees); right lateral flexion to 25 degrees (pain at 20 degrees); left lateral flexion to 25 degrees (pain at 20 degrees); right lateral rotation to 25 degrees (pain at 20 degrees); and left lateral rotation to 20 degrees (pain at 20 degrees).  The Veteran was able to perform repetitive use testing with three repetitions.  Post-test forward flexion was limited to 60 degrees, and left lateral rotation to 10 degrees; all other ranges of motion remained the same.  The examiner noted that there was additional limitation in range of motion of the thoracolumbar spine following repetitive-use testing, and that functional impairment in the form of less movement than normal, weakened movement, excess fatigability, and pain on movement resulted.  There was no localized tenderness.  Muscle spasms and guarding were present, but did not result in abnormal gait or spinal contour.  Muscle, reflex, and sensory examinations were normal.  There were no signs or symptoms of radiculopathy present.  There was no ankylosis.  There was no IVDS.  The Veteran did not use any assistive devices.  Imagining studies confirmed arthritis of the lumbar spine.  The examiner noted very tense muscle spasm, especially of the right paralumbar area.  With respect to functional impact (impact on employment), the examiner noted that his severe muscle spasm and lumbar strain affected his ability to work because of constant spasms and pain.  

Most recently, in March 2014, the Veteran presented to the emergency room (ambulatory) with complaints of worsening left side mid-back pain, without recent trauma.  He reported that the pain was worse with change in position or neck flexion.  Objectively, tenderness in the paralumbar region of L1 was noted; there was also tenderness with flexion, lesser with rotation, and rotation was normal.  Neurologically, there was no weakness.  The assessment was back pain, probably musculoskeletal.  The Veteran was prescribed Motrin and Flexeril and was discharged in stable condition that same day with a diagnosis of back pain, and no noted physical/activity limitations or restrictions.  

The Veteran provided testimony at a Board hearing in June 2014.  He reported that he woke up one morning (in March 2014) with extreme low back pain and was barely able to get out of bed.  He called his VA doctor and was eventually told to go to the emergency room where he was treated with Motrin and Flexeril.  The Veteran reported that the pain had improved since his visit to the ER, but that the "pain continues the same as it was, as it has been for a number of years."  When asked if he had experienced similar episodes pain in the past (i.e., prior to March 2014 ER visit), the Veteran responded that he had "experienced pain but not to that degree...it was unbearable.  I had had a lot of pain on a daily basis and I think that my pain tolerance continues to grow just as I continue to experience, you know pain."  He also reported experiencing daily muscle spasms and flare-ups of pain.  He stated that his back muscles were constantly "tight" and "hard as a rock."  He also reported that the spasms could one-half of the day or all day long, and that he would wake up 5 to 6 times per night when not taking his pain/muscle relaxer medications. 

Analysis 

The Veteran contends that his service-connected lumbar spine disability has been more than 10 percent disabling (prior to December 2, 2013), and more than 20 percent disabling (from December 2, 2013), with symptoms of pain, tightness, decreased range of motion, and near-constant spasms of the lumbosacral muscles. See, e.g., March 2012 and June 2014 Hearing Transcripts.  

After reviewing the entire claims file, the Board finds that the symptoms of the Veteran's service-connected low back strain more nearly approximate the criteria for a 20 percent rating, beginning June 4, 2009, and no earlier, as this is the date that the evidence reflects that the Veteran's range of motion of the thoracolumbar spine became functionally limited to 60 degrees of flexion.

Again, in order to warrant the assignment of a 20 percent rating, the Code requires evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 38 C.F.R. § 4.71a. 

Here, on VA examination in September 2007, the Veteran's forward flexion was to 80 degrees, extension to 20 degrees, and left/right lateral flexion and left/right lateral rotation were all full (i.e., 30 degrees).  Although pain was present, there were no additional functional limitations due to repetitive use, pain, fatigue, weakness, lack or endurance or incoordination.  Thus, even with consideration of pain resulting in functional loss, the disability does not more nearly approximate a 20 percent rating.  Further, approximately seven months later, in April 2008, the Veteran's flexion was shown to be full (i.e., 90 degrees), with extension to 25 degrees, left/right lateral flexion to 15 degrees, and left/right lateral rotation to 30 degrees. See VA Rheumatology Note. 

Rather, it is not until the June 4, 2009, VA examination when the Veteran had forward flexion to 70 degrees, but with pain beginning at 60 degrees of flexion.  The Board finds that this is the functional equivalent of having only 60 degrees of flexion in consideration of the so-called DeLuca and Mitchell factors - in particular pain resulting in functional loss.  This finding is supported by the later-dated September 2011 VA examination report, which again found the Veteran's flexion to be limited to 70 degrees, but with pain beginning at 60 degrees of flexion.  

Simply stated, prior to the June 2009 VA examination, the evidence did not reflect limitation of motion or other symptomatology contemplated by a 20 percent rating to include muscle spasm or guarding severe enough to cause abnormal gait or spinal contour.  

In so finding, the Board notes that the Veteran has complained of, and the medical evidence has demonstrated severe lumbar muscle spasms throughout the course of this appeal.  However, it is not until December 2012 that a finding of kyphosis (i.e., abnormal spinal contour) is first demonstrated by the medical evidence.  See December 2012 VA Treatment Note.  All evaluations/examinations of the Veteran's gait and spinal contour were consistently found to be normal prior to that time. See VA Examinations, September 2007, June 2009, September 2011, and December 2013.  As kyphosis was not demonstrated until December 2012, the Veteran could not avail himself of a higher rating (i.e., 20 percent) on the basis severe muscle spasms resulting in abnormal spinal contour for the period prior to June 4, 2009.  

In sum, the Board finds that the Veteran is entitled to a higher 20 percent rating beginning June 4, 2009, but no earlier, based limited and painful flexion of the lumbar spine; however, the evidence of record does not support a rating in excess of 20 percent for any portion of the period on appeal.  

In order for the next higher rating (e.g. 40 percent) to be assigned, there must be evidence that forward flexion of the thoracolumbar spine is limited to 30 degrees or less; or, evidence of favorable ankylosis of the entire thoracolumbar spine. Id. 

A review of the entire claims file reveals that at no time during the period on appeal has the Veteran's range of motion been so restricted, even when considering additional functional loss due to weakness, fatigability, incoordination, pain on movement, and limitation during flare-ups.  Moreover, the record contains no findings of ankylosis, favorable or otherwise.  

The Board has also considered whether a higher rating may be assigned on the basis of IVDS during any period on appeal, however as the Veteran has had no incapacitating episodes during any 12 month period on appeal, a rating is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 38 C.F.R. § 4.71a, DC 5243.  

In this regard, the Board acknowledges the Veteran's testimony that he sometimes has to take "personal time" off from work and/or arrive late to work because it is difficult for him get up/out of bed in the mornings due to back pain.  More recently, in March 2014, he presented to the ER with an episode of presumably severe back pain.  

Despite the above, however, the medical evidence of record does not show physician-prescribed bed rest, which is the requirement for an incapacitating episode. See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.  Indeed, none of the VA examinations conducted throughout the course of this appeal have ever referenced incapacitating episodes and/or physician-prescribed bedrest.  The VA treatment records also do not show physician-prescribed bedrest.  With respect to the March 2014 episode of back pain, the VA ER report reflected that the Veteran was released as ambulatory and in stable condition that same day with "no restrictions" on physical activity/limitations.  Thus, in light of the lack of evidence demonstrating any episodes requiring bed rest prescribed by a physician and treatment by a physician for IVDS, and indeed, in light of the lack any assertion on the part of the Veteran that the criteria for incapacitating episodes have been met, the Board finds that a higher rating under the Formula for Rating IVDS Based on Incapacitating Episodes is not warranted.

Lastly, although the Veteran has occasionally endorsed neurological symptoms of the lower extremities, there is no objective evidence of any sensory deficits in the lower extremities during the applicable period.  As noted above, objective neurological findings on VA examinations conducted in September 2007, June 2009, September 2011, and December 2013 were normal/unremarkable.  Therefore, the Board finds that separate evaluations for neurologic manifestations in the lower extremities during the applicable period are not warranted.  

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his lumbar spine disability.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal is more severe than the 10 and 20 percent ratings staged assigned by the RO.  In this case, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony, to include lay from the Veteran and A.R., have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

In view of the above discussion, the Board finds that the assignment of the 10 percent evaluation for low back strain adequately reflects the Veteran's level of impairment for the period prior to June 4, 2009, but that as of June 4, 2009, his lumbar disability has met the criteria for a 20 percent evaluation.  In the absence of any objective clinical demonstration of forward flexion of the thoracolumbar to 30 degrees or less, or favorable ankylosis, however, assignment of an evaluation above 20 percent for the period from June 4, 2009, to the present is not warranted.  This decision constitutes a partial but not full grant of the benefit sought on appeal.

Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected low back stain with degenerative arthritis.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Here the schedular rating criteria used to rate the Veteran's service-connected disability above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of functional limitation of motion of the spine due to pain, repetitive use, fatigue, weakness, lack or endurance or incoordination; thus, the demonstrated manifestations - namely painful flexion of the thoracolumbar spine, tightness in the back, limitation of motion caused by pain and spasms - are contemplated by the provisions of the rating schedule.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  Furthermore, the schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria. Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002); see also 38 C.F.R. § 4.21 (2013).  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's low back strain with degenerative arthritis, and referral for consideration of an extra-schedular evaluation is not warranted.

TDIU

A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record. Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes that the evidence associated with the claims file reveals that the Veteran is currently employed and a TDIU claim is not raised by the record.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial evaluation in excess of 10 percent for low back strain with degenerative arthritis prior to June 4, 2009, is denied.

Subject to the laws and regulations governing the award of monetary benefits, entitlement to an initial rating of 20 percent, and no higher, for low back strain with degenerative is granted, effective June 4, 2009.




_________________________                       _________________________
              K. OSBORNE                                                   MARK D. HINDIN
         Veterans Law Judge                                            Veterans Law Judge 
   Board of Veterans' Appeals                                 Board of Veterans' Appeals



__________________________________
DEBORAH W. SINGLETON
Veterans Law Judge
Board of Veterans' Appeals



Department of Veterans Affairs


